           Case 1:18-cr-00696-GHW Document 57 Filed 09/10/21 Page 1 of 3
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/10/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :      1:18-cr-696-GHW
                                                               :
 FREDDIE MCGRIER,                                              :           ORDER
                                                               :
                                               Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court understands that the defendant, Freddie McGrier, has refused to appear for the

proceeding scheduled for September 10, 2021 in this matter. Accordingly, the proceeding is

adjourned sine die.

         The parties and the probation department are directed to confer and present their respective

positions to the Court regarding how best to proceed with this matter. The parties are to consider,

among other things, a timeline for any competency proceedings, and the time required for the

Bureau of Prisons to complete a competency evaluation. If applicable, the parties are directed to

propose a date for any competency hearing in light of those considerations.

         The Court observes that six of the nine specifications in Mr. McGrier’s amended violation

report involve alleged criminal conduct that is the subject of charges currently pending in New York

Supreme Court. The charged offenses are serious, including murder in the second degree. The

State of New York likely has a significant interest in their prosecution. The Court asks the parties

and the probation department to consider whether a hearing with respect to a violation of the

conditions of Mr. McGrier’s supervised release—particularly the specifications based on the alleged

criminal conduct that is the subject of the state charges—should front run the State’s prosecution.
          Case 1:18-cr-00696-GHW Document 57 Filed 09/10/21 Page 2 of 3



Similarly, the Court requests that the parties and the probation department consider whether the

other violations included in the report are of such a nature that they should take priority over the

State’s prosecution of Mr. McGrier at this time. The parties and the probation department may wish

to consider whether and to what extent a competency hearing and other proceedings in federal court

with respect to these specifications would impact the State’s prosecution of Mr. McGrier.

        Accordingly, the Court requests that the parties and the probation department consider

whether it would be advisable and appropriate to return Mr. McGrier to the primary custody of the

State, and to defer further action with respect to the violations of supervised release charged here

until a later date—such as after the resolution of the charges against Mr. McGrier in New York state

court. The parties should also consider the Court’s ability to later consider the revocation of Mr.

McGrier’s supervised release, particularly in light of 18 U.S.C. § 3624(e) and the Supreme Court’s

holding in Mont v. United States, 139 S. Ct. 1826 (2019). See 18 U.S.C. § 3624(e) (“A term of

supervised release does not run during any period in which the person is imprisoned in connection

with a conviction for a Federal, State, or local crime unless the imprisonment is for a period of less

than 30 consecutive days.”); Mont, 139 S. Ct. 1826, 1832 (2019) (“[P]retrial detention later credited as

time served for a new conviction is ‘imprison[ment] in connection with a conviction’ and thus tolls

the supervised-release term under § 3624(e).”). If the parties and the probation department believe

that such an approach is advisable, they should suggest an appropriate procedural mechanism to

implement it. The Court takes no position regarding how best to proceed with respect to the

pending asserted violations of the conditions of Mr. McGrier’s supervised release, but merely

requests that the parties consider all relevant factors in proposing how best to proceed with respect

to them in an efficient manner under the circumstances.




                                                   2
          Case 1:18-cr-00696-GHW Document 57 Filed 09/10/21 Page 3 of 3



        The parties are directed to submit a joint letter to the Court setting forth their respective

positions regarding how best to proceed with this matter to the Court no later than September 17,

2021.

        SO ORDERED.

Dated: September 10, 2021
New York, New York
                                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    3
